DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.
Claims 1-13, 23, 24 and 27-32 are pending, claims 14-22, 25 and 26 having been cancelled and claim 32 having been newly added.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first outflow conduit configured to expel effluent associated with a first section of the brush during a conditioning process,” “a second outflow conduit configured to expel effluent associated with a second section of the brush during a conditioning process,” “a plurality of sensors, wherein the first sensor is configured to generate feedback data reflecting a characteristic of effluent in the chemical from each of the first outflow conduit and the second outflow conduit,” “a second sensor is configured to monitor a torque output of a motor during the conditioning process,” “a first brush holding device configured to hold a first brush in contact with a first conditioning surface,” “a second brush holding device configured to hold a second brush in contact with a second conditioning surface, wherein the first brush is isolated from the second brush to mitigate cross-contamination during a conditioning process” and “a conduit configured to receive a chemical from a source for delivery of the chemical to a manifold, wherein the manifold is configured to deliver, during the conditioning process, the chemical to (1) the first brush or the first conditioning surface and (2) second brush or the second conditioning surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant’s amended Fig. 1B does not satisfy the objections to the drawings.  Applicant uses the same reference numbers and descriptions and it is unclear what is, for example, “a first outflow conduit configured to expel effluent associated with a first section of the brush during a conditioning process” compared to “a second outflow conduit configured to expel effluent associated with a second section of the brush during a conditioning process,” or “the first sensor is configured to generate feedback data reflecting a characteristic of effluent in the chemical from each of the first outflow conduit and the second outflow conduit” compared to “a second sensor is configured to monitor a torque output of a motor during the conditioning process,” or “a first brush holding device configured to hold a first brush in contact with a first conditioning surface” compared to “a second brush holding device configured to hold a second brush in contact with a second conditioning surface, wherein the first brush is isolated from the second brush to mitigate cross-contamination during a conditioning process.”  Finally, it is unclear where “a conduit configured to receive a chemical from a source for delivery of the chemical to a manifold, wherein the manifold is configured to deliver, during the conditioning process, the chemical to (1) the first brush or the first conditioning surface and (2) second brush or the second conditioning surface” can be found in amended Fig. 1B.

Claim Rejections - 35 USC § 112
The rejection of claims 1-13, 22-24 and 27-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn based on Applicant’s amendments to the claims.
The rejection of claims 1-13, 22-24, 27, 30 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8-11, 23, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al., U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al. and U.S. Patent App. Pub. No. 2003/0111095 to Sugarman et al.
As to claim 1, Ko discloses a system comprising: a conditioning surface (see Ko Fig. 2A, ref.#200 or Fig. 3C, ref.#300, 328); a brush holding device configured to hold the brush (see Ko Fig. 2A, 2B, ref.#150; Fig. 3B, ref,#115; paragraph [0032]); and a conduit configured to receive a chemical from a source for delivery of the chemical to one or both the brush and the conditioning surface (see Ko Fig. 3b, ref.#319; paragraph [0041]); wherein the conditioning surface and the brush are configured to contact each other for conditioning of the brush (see Ko paragraphs [0036] and [0039]).  The system is configured to condition the brush (see Ko paragraph [0036]).  Furthermore, Ko discloses that the material within the tank as well as any fluids may be removed from the interior of the tank and routed to a waste or abatement system (read as having an effluent conduit) (see Ko paragraph [0046]).
While Ko discloses a controller (see, e.g., Ko Fig. 1 paragraph [0026]), Ko does not explicitly disclose a first outflow conduit configured to expel effluent associated with a first section of the brush during a conditioning process, a second outflow conduit configured to expel effluent associated with a second section of the brush during the conditioning process, a sensor configured to generate feedback data reflecting a characteristic of effluent in the chemical from each of the first outflow conduit and the second outflow conduit, the controller being coupled to the sensor wherein the controller is configured to adjust to the conditioning process based on the feedback data and the controller is configured to determine when the brush conditioning is finished and when the controller determines that the brush conditioning is finished, the controller is configured to provide an alert indicating that the brush is to be removed from the brush holding device.  Use of processors to control a substrate processing apparatus as well as to determine when a process status and alerting the operator of the process status are well known in the art (see, e.g., Nishimura paragraphs [0066]-[0069] disclosing the processors to control and transmit information via a display ; Czaja col. 6, lines 21-56 disclosing alerting the operator a message indicative of the completion of a processing cycle; and Turner col. 12, lines 40-64 disclosing alerting the operator a message indicative of completion of a processing cycle).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ko to include having the controller be configured to determining the end of the brush conditioning process and alert the operator of completion as is well known in the art (Nishimura/Czaja/Turner) and the results would have been predictable (informing operator of processing conditions).  Both Benner and Yasui disclose that it is known in the art to use sensors to monitor the effluent to provide feedback data to determine the endpoint of the process (see Benner Abstract, paragraphs [0023]-[0025]; Yasui paragraph [0068]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ko, Nishimura, Czaja and/or Turner to include sensors on an effluent conduit to determine the endpoint of the process as disclosed by Brenner in order to more accurately and efficiently control the process (see Brenner paragraph [0009] and Yasui paragraph [0068]).  Furthermore, it is noted that duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art at the time of filing to have multiple effluent conduits and sensors and the results would have been predictable.
While Ko discloses that the system further comprises a motor configured to rotate the brush relative to the conditioning surface (see Ko paragraphs [0026], [0036]-[0037]), the combination of Ko/Nishimura/Czaja/Turner/Benner/Yasui does not explicitly disclose that the system further comprises another sensor that is configured to monitor a torque output of the motor during the conditioning process.  Sugarman discloses a similar brush system wherein the torque is monitored during the conditioning process in order to provide the desired brush pressure as well as provide feedback data regarding the brush condition based on a predetermined torque value and/or range (see Sugarman paragraphs [0029]-[0031], [0052] and [0057]-[0058]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a torque sensor and having the controller coupled to the torque sensor as disclosed by Sugarman in order to maintain proper brush pressure as well as to determine whether the brush should be replaced or conditioned as disclosed by Sugarman in order to optimize the brush cleaning and brush life as disclosed by Sugarman (see Sugarman paragraphs [0044] and [0057]-[0058]).  Regarding the recitation “the controller is configured to verify a concentricity of the brush using a measurement from the second sensor reflecting the torque output,” since Sugarman discloses that the torque information includes information indicative of a desirable brush position or adjustment calculated based on the torque as well as determining how worn the brush is and whether the brush should be replaced based on the monitored torque (see Sugarman paragraphs [0052] and [0058]), Sugarman is understood as using the torque information to determine that the brush is properly concentric by determining the proper position of the brush and whether the brush is worn and should be replaced.  It is noted that Applicant’s Specification provides no guidance as to how the torque data is used to verify a concentricity of the brush (see Specification paragraph [0049]: “The torque data may be used to directly or indirectly verify the quality of the brush 320 (e.g., concentricity, brush uniformity, etc.).”).
As to claim 2, the combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Sugarman discloses that the chemical can comprise deionized water (see Ko paragraph [0041]) and deionized water has a pH of around 7, which falls well within the range of pH 1-13.
As to claim 4, the combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Sugarman discloses that the chemical can comprise at least one of deionized water (see Ko paragraph [0041]).
As to claim 8, the combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Sugarman discloses that the chemical can be directly delivered to the brush (see Ko Fig. 3B, ref.#319 and paragraph [0041]).
As to claims 9 and 10, the combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Sugarman discloses that the chemical can be delivered to an interior of the brush wherein the chemical is directly delivered to an interior of the brush via a central opening formed axially along a center of the brush (see Ko Fig. 3B, ref.#317 and 319; paragraph [0041]).
As to claim 11, Ko appears to disclose that the system comprises multiple brush holding devices for conditioning a plurality of the brushes and the conduit delivers the chemical to the plurality of brushes (see Ko Fig. 2A disclosing a first brush 115 and a second brush 120 and multiple conditioning devices 200; Fig. 3A and 3B disclosing that the brush can have the chemical conduit 319).  To the extent that it could be argued that Ko/Nishimura/Czaja/Turner/Benner/Yasui/Sugarman does not disclose that the chemical conduit delivers the chemical to the plurality of brushes, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art at the time of filing to duplicate the chemical conduit 319 for both brushes in order to facilitate removal of material from the processing surface of both brushes since both brushes are used to clean semiconductor wafers (see Ko paragraph [0041]).
As to claim 23, he combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Sugarman discloses that the controller can be configured to verify the brush condition, which is understood to include the brush uniformity, based on the torque information (see Sugarman paragraph [0057]).
As to claim 27, the combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Sugarman discloses that the feedback data can reflect a contact area, a pressure or a force between the brush and the conditioning surface (see, e.g., Sugarman paragraphs [0007], [0008], [0029]; see also Yasui paragraph [0068]).
With respect to the intended use recitations of claim 30 (“the brush is not coupled to a machine that makes use of the brush to clean the surface of an object”) and recitations drawn to processing materials or articles worked upon, which do not provide structural relevancy to the claimed apparatus invention, the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  The system disclosed in the cited prior art is fully capable of not being used to clean the surface of an object and thus is considered as meeting the structural limitations of the claim.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al., U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al. and U.S. Patent App. Pub. No. 2003/0111095 to Sugarman et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,579,797 to Crevasse et al.
Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Sugarman are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2, to the extent that it could be argued that Ko/Nishimura/Czaja/Turner/Benner/Yasui/Sugarman does not explicitly disclose a pH substantially in a range of 1 to 13) and claim 3, Ko/Nishimura/Czaja/Turner/Benner/Yasui/Sugarman does not explicitly disclose that the chemical comprises one of hydrogen fluoride or diluted hydrogen fluoride.  Use of hydrogen fluoride to clean brushes is well-known in the art and does not provide patentable significance (see, e.g., Crevasse col. 3, lines 41-46), and it would have been obvious to one of ordinary skill in the art at the time of filing to use diluted HF in order to remove residues and contaminants from brushes used in the cleaning of semiconductor wafers.  The combination of Ko/Nishimura/Czaja/Turner/Benner/Yasui/Sugarman and Crevasse discloses that the pH of the chemical is substantially in a range of 1 to 13 (since HF has a pH of around 3, diluted HF would be around 3-7 depending on the dilution levels).

Claims 5, 6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al., U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al. and U.S. Patent App. Pub. No. 2003/0111095 to Sugarman et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,170,110 to Svirchevski et al.
Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Sugarman are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 5 and 6, Ko/Nishimura/Czaja/Turner/Benner/Yasui/Sugarman does not explicitly disclose that the system further comprises a manifold configured to receive the chemical from the conduit to control the delivery of the chemical to one or both of the brush and the conditioning surface.  Svirchevski discloses a similar system wherein a manifold is used and configured to receive the chemical from the conduit to control the delivery of the chemical to one or both of the brush and the conditioning surface wherein the chemical is delivered from the manifold under pressure (see Svirchevski Fig. 5, ref.#530, 511, 521; col. 10, lines 24-57).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the manifold delivery system to control the chemical delivery as disclosed by Svirchevski in order to have greater control of the concentration of the chemical solution delivered (see Svirchevski col. 10, lines 20-23).
As to claims 12 and 13, Ko/Nishimura/Czaja/Turner/Benner/Yasui/Sugarman does not explicitly disclose a valve configured to control the delivery of the chemical by the conduit at a first flow rate wherein the valve is controlled manually or via automated control for delivery of the chemical at a second flow rate different from the first flow rate.  Use of valves to control flow rates is well-known in the art and does not provide patentable significance (see, e.g., Svirchevski Fig. 5, ref.#512 and 522; col. 10, lines 24-57).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a valve to control the chemical flow rate as disclosed by Svirchevski in order to have greater control of the concentration of the chemical solution delivered.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al., U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al., U.S. Patent App. Pub. No. 2003/0111095 to Sugarman et al. and U.S. Patent No. 6,170,110 to Svirchevski et al. as applied to claim 5 above, and further in view of U.S. Patent No. 6,579,797 to Crevasse et al.
Ko/Nishimura/Czaja/Turner/Benner/Yasui/Sugarman and Svirchevski are relied upon as discussed above with respect to the rejection of claim 5.
As to claim 7, while the combination of Ko/Nishimura/Czaja/Turner/Benner/Yasui/Sugarman and Svirchevski discloses that the chemical is directly delivered via the manifold to an interior of the brush, the combination of Ko/Nishimura/Czaja/Turner/Benner/Yasui/Sugarman and Svirchevski does not explicitly disclose that the chemical is directly delivered from the manifold via one of dripping or spraying.  Crevasse discloses a similar brush conditioning system wherein the cleaning chemical may be sprayed onto the surface of the brush (see Crevasse col. 3, lines 50-54).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ko/Nishimura/Czaja/Turner/Benner/Yasui/Sugarman and Svirchevski to spray the cleaning solution directly onto the brushes as disclosed by Crevasse and the results would have been predictable (applying cleaning solution to brush to remove unwanted residues from the brush).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al., U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al. and U.S. Patent App. Pub. No. 2003/0111095 to Sugarman et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2015/0162299 to Keller.
Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Sugarman are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 24, Ko/Nishimura/Czaja/Turner/Benner/Yasui/Sugarman does not explicitly disclose that the controller is configured to provide the alert wirelessly via a remote device.   Use of wireless communication to alert a user is known in the art and does not provide patentable significance (see Keller paragraph [0030]).

Claims 28, 29, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent No. 6,170,110 to Svirchevski et al., U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al., U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al. and U.S. Patent App. Pub. No. 2003/0111095 to Sugarman et al.
As to claim 28, Ko discloses a system comprising: a conditioning surface (see Ko Fig. 2A, ref.#200 or Fig. 3C, ref.#300, 328); a first brush holding device configured to hold the first brush in contact with a first conditioning surface and a second brush holding device configured to hold a second brush in contact with a second conditioning surface (see Ko Fig. 2A, 2B, ref.#150; Fig. 3B, ref,#115; paragraph [0032] disclosing two different brushes and conditioning surfaces); and a conduit configured to receive a chemical from a source for delivery of the chemical to one or both the brush and the conditioning surface (see Ko Fig. 3b, ref.#319; paragraph [0041]); wherein the conditioning surface and the brush are configured to contact each other for conditioning of the brush (see Ko paragraphs [0036] and [0039]).  The system is configured to condition the brush (see Ko paragraph [0036]).  Furthermore, Ko discloses that the material within the tank as well as any fluids may be removed from the interior of the tank and routed to a waste or abatement system (read as having an effluent conduit) (see Ko paragraph [0046]).  Regarding the recitation “wherein the first brush is isolated from the second brush to mitigated cross-contamination during a conditioning process,” Ko discloses that the brushes are located on opposite sides (which can be read as isolated) and is capable of having a substrate located between the brushes (which can also be read as capable of being isolated) (see, e.g., Ko Fig. 2A).  Furthermore, it is noted that duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art at the time of filing to have multiple brush and pad conditioning apparatuses and the results would have been predictable.
Ko does not explicitly disclose that the system further comprises a manifold configured to receive the chemical from the conduit to control the delivery of the chemical to one or both of the brush and the conditioning surface.  Svirchevski discloses a similar system wherein a manifold is used and configured to receive the chemical from the conduit to control the delivery of the chemical to one or both of the brush and the conditioning surface wherein the chemical is delivered from the manifold under pressure (see Svirchevski Fig. 5, ref.#530, 511, 521; col. 10, lines 24-57).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the manifold delivery system to control the chemical delivery as disclosed by Svirchevski in order to have greater control of the concentration of the chemical solution delivered (see Svirchevski col. 10, lines 20-23).
While Ko discloses a controller (see, e.g., Ko Fig. 1 paragraph [0026]), Ko does not explicitly disclose that the controller is operable coupled to a plurality of sensors and configured to adjust the conditioning process based on feedback data relating to the first and second brushes from a first sensor wherein the controller is configured to determine when the conditioning process is finished for each of the first brush and the second brush using the feedback data.  Use of processors to control a substrate processing apparatus as well as to determine when a process status and alerting the operator of the process status are well known in the art (see, e.g., Nishimura paragraphs [0066]-[0069] disclosing the processors to control and transmit information via a display ; Czaja col. 6, lines 21-56 disclosing alerting the operator a message indicative of the completion of a processing cycle; and Turner col. 12, lines 40-64 disclosing alerting the operator a message indicative of completion of a processing cycle).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ko to include having the controller be configured to determining the end of the brush conditioning process and alert the operator of completion as is well known in the art (Nishimura/Czaja/Turner) and the results would have been predictable (informing operator of processing conditions).  Both Benner and Yasui disclose that it is known in the art to use sensors to monitor the effluent to provide feedback data to determine the endpoint of the process (read as feedback data relating to the first and second brushes) (see Benner Abstract, paragraphs [0023]-[0025]; Yasui paragraph [0068]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ko, Nishimura, Czaja and/or Turner to include sensors on an effluent conduit to determine the endpoint of the process as disclosed by Brenner in order to more accurately and efficiently control the process (see Brenner paragraph [0009] and Yasui paragraph [0068]).  Furthermore, it is noted that duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art at the time of filing to have multiple effluent conduits and sensors and the results would have been predictable.
While Ko discloses that the system further comprises a motor configured to rotate the brush relative to the conditioning surface (see Ko paragraphs [0026], [0036]-[0037]), the combination of Ko/Svirchevski/Nishimura/Czaja/Turner/Benner/Yasui does not explicitly disclose that the system further comprises another sensor that is configured to monitor a torque output of the motor during the conditioning process.  Sugarman discloses a similar brush system wherein the torque is monitored during the conditioning process in order to provide the desired brush pressure as well as provide feedback data regarding the brush condition based on a predetermined torque value and/or range (see Sugarman paragraphs [0029]-[0031], [0052] and [0057]-[0058]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a torque sensor and having the controller coupled to the torque sensor as disclosed by Sugarman in order to maintain proper brush pressure as well as to determine whether the brush should be replaced or conditioned as disclosed by Sugarman in order to optimize the brush cleaning and brush life as disclosed by Sugarman (see Sugarman paragraphs [0044] and [0057]-[0058]).  Regarding the recitation “the controller is configured to verify a concentricity of the brush using a measurement from the second sensor reflecting the torque output,” since Sugarman discloses that the torque information includes information indicative of a desirable brush position or adjustment calculated based on the torque as well as determining how worn the brush is and whether the brush should be replaced based on the monitored torque (see Sugarman paragraphs [0052] and [0058]), Sugarman is understood as using the torque information to determine that the brush is properly concentric by determining the proper position of the brush and whether the brush is worn and should be replaced.  It is noted that Applicant’s Specification provides no guidance as to how the torque data is used to verify a concentricity of the brush (see Specification paragraph [0049]: “The torque data may be used to directly or indirectly verify the quality of the brush 320 (e.g., concentricity, brush uniformity, etc.).”).  Furthermore, it is noted that Sugarman discloses monitoring the torque can be done on brush systems with two brushes (see Sugarman Fig. 1, ref.#15a and 15b).
As to claim 29, the combination of Ko, Svirchevski, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Sugarman discloses that the feedback data can reflect a characteristic of effluent in an outflow conduit from the offline brush conditioning system (see Benner Abstract, paragraphs [0023]-[0025]; Yasui paragraph [0068]).
With respect to the intended use recitations of claim 31 (“the first and second brushes are not coupled to a machine that makes use of the brush to clean the surface of an object”) and recitations drawn to processing materials or articles worked upon, which do not provide structural relevancy to the claimed apparatus invention, the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  The system disclosed in the cited prior art is fully capable of not being used to clean the surface of an object and thus is considered as meeting the structural limitations of the claim.
As to claim 32, the combination of Ko, Svirchevski, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Sugarman discloses that the controller can be configured to verify the brush condition, which is understood to include the brush uniformity, based on the torque information (see Sugarman paragraph [0057]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument since Moore is no longer relied upon and Sugarman is now relied upon as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714